Citation Nr: 0930530	
Decision Date: 08/14/09    Archive Date: 08/19/09

DOCKET NO.  07-34 912	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUES

1.  Entitlement to service connection for a low back 
disorder.  

2.  Entitlement to service connection for a right foot 
disorder.  

3.  Entitlement to service connection for a right shoulder 
disorder.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Theresa M. Catino, Counsel


INTRODUCTION

The Veteran served on active duty from February to August 
2003, when he participated in Operations Noble Eagle, 
Enduring Freedom, and Iraqi Freedom.  Also, he had 22 years 
and 4 months of prior inactive duty, as well as additional 
Reserve service after his August 2003 discharge.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a decision of the Department of 
Veterans Affairs Regional Office (RO) in Togus, Maine.  By 
separate correspondence, the RO in Newark, New Jersey 
notified the Veteran of that determination.  Due to the 
location of the Veteran's residence, the jurisdiction of his 
appeal remains with the Newark RO.  

This appeal is being REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify 
the Veteran if further action is required.  


REMAND

The Board finds that additional development is required to 
satisfy VA's obligations under the Veterans Claims Assistance 
Act of 2000 (VCAA).  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 (as amended), 3.326(a) (2008).

Low Back Disorder.  At an August 1980 Reserve enlistment 
examination, the Veteran described recurrent back pain and 
stated that he had occasionally "lost time" in the past.  
In May 1992, he injured his back during physical training 
with the Reserve.  

In June 2003 (while on active duty), he sought treatment for 
complaints of low back pain, particularly upon lifting heavy 
objects.  The assessment was mechanical low back pain.  The 
treating medical professional recommended ruling out a 
herniated disc and possible degenerative joint disease.  The 
Veteran was discharged from active duty in August 2003.  

An October 2003 magnetic resonance imaging (MRI) reflected 
lumbar pathology, a December 2004 physical examination showed 
a normal spine.  He filed the current claim in June 2005.

At a June 2007 VA spine examination, the examiner diagnosed 
lumbar pathology and opined that the Veteran's back 
conditions were "at least as likely as not a result of his 
military service in 2003."  The examiner also believed that 
the Veteran's age and obesity "also played a significant 
role in causing [the] degenerative changes in his lumbar 
spine."  

In August 2007, this same examiner reversed his prior opinion 
and concluded that the Veteran's back problems were "less 
likely as not a result of his military service" and more 
likely the result of a post-service episode in September 2003 
when he experienced low back pain after lifting a coffee 
table.  In addition, the examiner stated that "[t]here is no 
documented service connected back injury occurring in 2003 in 
his c-file."  

Significantly, the examiner's conclusion that the Veteran's 
low back problems were the result of a September 2003 injury 
ignored the low back injury complaints by the Veteran during 
his active duty earlier in 2003 and the low back pain that he 
had experienced much earlier during his previous Reserve 
service.  

Further, in a March 2008 letter, a private physician 
concluded that the Veteran's active duty responsibilities 
(which involved carrying heavy equipment and wearing combat 
gear) exacerbated his degenerative disc disease symptoms, 
including his significant and severe low back pain.  
Importantly, however, it is unclear from a review of this 
letter whether the physician had had the opportunity to 
review the claims folder, including service treatment 
records.  

In any event, neither the VA examiner nor the private 
examiner addressed the Veteran's pre-active duty low back 
complaints.  Consequently, the Board finds that further VA 
examination is necessary.  The purpose of the evaluation is 
to determine the nature, extent, and etiology of the 
Veteran's current low back pathology and, in particular, to 
address the matter of in-service aggravation of any 
pre-existing low back condition.  

Right Foot Disorder.  At a November 1996 Reserve examination, 
the Veteran reported that he had previously broken his right 
great toe.  The examiner noted that the fracture had healed 
fully.  In October 2001, he underwent a surgical procedure of 
the great toe, although it is not clear whether it was on the 
right or left foot.

At the January 2003 examination (just prior to active duty), 
the Veteran denied ever having any foot problems but did note 
that he had undergone removal of a bone spur in October 2001.  
The physical examination conducted at that time showed that 
his feet were normal.  At a June 2003 post-deployment 
examination (during active duty), he denied experiencing any 
numbness or tingling in his feet.  

Post-service records reflect complaints of pain at the base 
of his toe, which the Veteran attributed to in-service 
running.  In December 2003, he underwent a surgical procedure 
on the right toe; however, a physical examination conducted 
in December 2004 showed normal feet.  A September 2005 VA 
examination diagnosed status post exostosis removal of the 
right great toe and status post Keller osteotomy of the right 
great toe but the examiner did not discuss the etiology of 
the Veteran's right foot pathology.  

In light of the Veteran's right foot problems both before and 
after his active duty, the Board finds that further VA 
examination is necessary.  The purpose of the evaluation is 
to determine the nature, extent, and etiology of his current 
right foot pathology and, in particular, to address the 
matter of in-service aggravation of any pre-existing right 
foot condition.  

Right Shoulder Disorder.  In May 2007, the RO denied the 
Veteran's claim for service connection for a right shoulder 
disorder.  In a letter dated that same month, the RO notified 
him of that decision.  In a statement received at the RO 
within the one year period, he expressed disagreement with 
the denial.  

To date, no statement of the case (SOC) regarding this matter 
has been furnished.  In Manlincon v. West, 12 Vet. App. 238 
(1999), the United States Court of Appeals for Veterans 
Claims (Court) held that, when an appellant files a timely 
notice of disagreement (NOD) as to a particular issue, and no 
SOC is furnished, the Board should remand, rather than refer, 
the claim for the issuance of an SOC.  

Accordingly, the case is REMANDED for the following actions:

1.  Schedule the Veteran for an 
examination to determine the nature, 
extent, and etiology of any current low 
back and right foot disabilities shown.  
The claims folder must be made available 
to the examiner in conjunction with the 
examination.  All indicated studies, 
including X-rays, should be conducted.  

All pertinent low back and right foot 
pathology which is found on examination 
should be noted in the report of the 
evaluation.  For any disorder diagnosed on 
examination, the examiner should address 
the following questions:  

(a)  Is it clear and unmistakable (e.g., 
obvious, manifest, or undebatable) that 
the Veteran had a low back and/or a right 
foot disorder prior to his entry into 
active duty in February 2003?  

(b)  If so, is it clear and unmistakable 
that the pre-existing low back and/or 
right foot disorder underwent no chronic 
or permanent increase in severity during 
his active service?  

(c)  If it is clear and unmistakable that 
the Veteran had a low back and/or right 
foot disorder prior to entry into active 
duty in February 2003 and it is debatable 
whether such disorder underwent a chronic 
or permanent increase in severity during 
such active service, is it clear and 
unmistakable (e.g., obvious, manifest, or 
undebatable) that any increase in severity 
during service was due to the natural 
progress of the condition?  

(d)  If the Veteran's low back and/or 
right foot disorder(s) is(are) found not 
to have existed prior to active service, 
is at least as likely as not, i.e., a 
50 percent probability or greater, that 
any such disability had its(their) 
clinical onset in service or is(are) 
otherwise related to active service?  

A complete rationale should be provided.  

3.  Following completion of the above, the 
issues should be re-adjudicated.  If the 
decisions remain adverse, the Veteran and 
his representative should be provided with 
a supplemental statement of the case 
(SSOC).  The SSOC must contain notice of 
all relevant actions taken on the claims 
for benefits, to include the applicable 
law and regulations considered pertinent 
to these issues as well as a summary of 
the evidence of record.  An appropriate 
period of time should be allowed for 
response.  

4.  Unless the claim for service 
connection for a right shoulder disorder 
is resolved by a granting of the benefit 
sought, or the NOD is withdrawn, furnish 
the Veteran an SOC in accordance with 
38 C.F.R. § 19.29.  This issue should be 
certified to the Board for appellate 
review if, and only if, a timely 
substantive appeal is received.  

No action is required of the Veteran until he is notified by 
the agency of original jurisdiction.  However, he is advised 
that failure to report for any scheduled examination may 
result in the denial of his claims.  38 C.F.R. § 3.655 
(2008).  He has the right to submit additional evidence and 
argument on the matters that the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the Court for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).  



_________________________________________________
L. HOWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008). 

